 



Exhibit 10.1
AMENDMENT NO. 5 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT AND LIMITED WAIVER
          This Amendment No. 5 to Fifth Amended and Restated Receivables
Purchase Agreement and Limited Waiver (this “Amendment”) is entered into as of
April 30, 2008, among Dairy Group Receivables, L.P., a Delaware limited
partnership (“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware
limited partnership (“Dairy Group II”), WhiteWave Receivables, L.P., a Delaware
limited partnership (“WhiteWave” and, together with Dairy Group and Dairy Group
II, the “Sellers” and each, a “Seller”), each of the parties listed on the
signature pages hereof as a Servicer (each, a “Servicer” and collectively, the
“Servicers”), each of the parties listed on the signature pages hereof as a
Financial Institution (each, a “Financial Institution” and collectively, the
“Financial Institutions”), each of the parties listed on the signature pages
hereof as a Company (each, a “Company” and collectively, the “Companies”),
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent (the “Agent”), Dean Foods Company, as Provider (“Provider”)
and each of the parties listed on the signature pages hereof as an originator
(each, an “Originator” and, collectively, the “Originators”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Fifth Amended and Restated Receivables Purchase Agreement, dated as
of April 2, 2007, among the Sellers, the Servicers, the Financial Institutions,
the Companies and the Agent as amended to the date hereof (the “Receivables
Purchase Agreement”).
R E C I T A L S
          WHEREAS, Wachovia Bank, National Association (“Wachovia”) and Variable
Funding Capital Company LLC (“Wachovia Company”) have entered into an Assignment
Agreement with Cooperatieve Centrale Raiffeisen – Boerenleenbank B.A. “Rabobank
International”, New York Branch (“Rabobank”) and Nieuw Amsterdam Receivables
Corporation (“Rabobank Company”), dated the date hereof (the “Assignment
Agreement”), pursuant to which (i) Wachovia has transferred and assigned to
Rabobank, and Rabobank has taken and assumed, an undivided 100% interest in
Wachovia’s rights and obligations under the Receivables Purchase Agreement and
the other Transaction Documents and (ii) the Wachovia Company has transferred
and assigned to Rabobank Company, and Rabobank Company has taken and assumed, an
undivided 100% interest in the Wachovia Company’s rights and obligations under
the Receivables Purchase Agreement and the other Transaction Documents;
          WHEREAS, after giving effect to the Assignment Agreement, neither
Wachovia nor the Wachovia Company has any remaining interests in or rights or
obligations under the Receivables Purchase Agreement. Each of the parties hereto
desires to amend the Receivables Purchase Agreement to delete references to
Wachovia and Wachovia Company;
          WHEREAS, subject to the terms and conditions hereof, each of the
parties hereto now desires to amend the Receivables Purchase Agreement as
particularly set forth herein;

 



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
          WHEREAS, the Originators and Dairy Group (“Buyer”) have entered into
an Amended and Restated Receivables Sale Agreement, dated as of December 21,
2001, as amended (the “Receivables Sale Agreement”);
          WHEREAS, as a result of the planned merger of Sulphur Springs Cultured
Specialties, LLC and Morningstar Foods, LLC, both of which are parties to the
Receivables Purchase Agreement and the Receivables Sale Agreement, each of the
parties hereto now desires to, in advance of such planned merger, waive certain
rights and liabilities under the Receivables Purchase Agreement and the
Receivables Sale Agreement, effective as of the date described herein;
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          Section 1. Amendment to Receivables Purchase Agreement. Subject to the
terms and conditions herein and immediately upon the satisfaction of each of the
conditions precedent set forth in Section 4 of this Amendment, the Receivables
Purchase Agreement is hereby amended as follows:
               (a) All references to Wachovia or the Wachovia Company are hereby
deleted from the Receivables Purchase Agreement and shall have no further force
or effect.
               (b) Schedule A to the Receivables Purchase Agreement is hereby
amended and restated in its entirety by Annex A attached hereto.
          Section 2. Acknowledgement of Merger between Sulphur Springs Cultured
Specialties, LLC and Morningstar Foods, LLC. Subject to the terms and conditions
herein and immediately upon the satisfaction of each of the conditions precedent
set forth in Section 5 of this Amendment, each party hereto hereby acknowledges
that all of the rights, obligations, liabilities and duties of Sulphur Springs
Cultured Specialties, LLC under the Transaction Documents shall be and remain
the rights, obligation, liabilities and duties of Morningstar Foods, LLC.
          Section 3. Limited Waiver. Subject to the terms and conditions herein
and provided that the Waiver Conditions are satisfied, the Agent and the
Purchasers hereby waive:
               (a) Any Amortization Event under Section 9.1(a) of the
Receivables Purchase Agreement or Potential Amortization Event that may occur as
a result of the merger of Sulphur Springs Cultured Specialties, LLC and
Morningstar Foods, LLC under:

  (i)   Section 7.1(c) of the Receivables Purchase Agreement solely as a result
of the failure of any Servicer to preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in

2



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

      each jurisdiction where its business is conducted in connection with the
merger of Sulphur Springs Cultured Specialties, LLC and Morningstar Foods, LLC;
    (ii)   Section 7.2(a) of the Receivables Purchase Agreement solely as a
result of the failure of any Servicer to give the Agent at least 30 days’ prior
written notice of a change in name, identity, organizational structure or
jurisdiction of location in connection with the merger of Sulphur Springs
Cultured Specialties, LLC and Morningstar Foods, LLC; and     (iii)  
Section 7.2(d) of the Receivables Purchase Agreement solely as a result of the
action of Sulphur Springs Cultured Specialties, LLC to sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable of Sulphur Springs Cultured Specialties, LLC or any Related
Security or Collections, or upon or with respect to the any Term-out Period
Advance Account or any amounts from time to time on deposit therin or credited
thereto, or upon or with respect to the Writing or Contract under which any
Receivable of Sulphur Springs Cultured Specialties, LLC arises, or any Lock-Box
or Collection Account, or assign any right to receive income with respect
thereto (other than, in each case, the creation of the interests therein in
favor of the Agent or the Purchasers provided for herein), to Morningstar Foods,
LLC in connection with the merger of Sulphur Springs Cultured Specialties, LLC
and Morningstar Foods, LLC.

               (b) Any Amortization Event under Section 9.1(g) of the
Receivables Purchase Agreement or Potential Amortization Event that may occur as
a result of any Change of Control as a result of the merger of Sulphur Springs
Cultured Specialties, LLC and Morningstar Foods, LLC.
     Section 4. Limited Waiver. Subject to the terms and conditions herein and
provided that the Waiver Conditions are satisfied, the Buyer hereby waives:
               (a) Any Termination Event under Section 5.1(a) of the Receivables
Sale Agreement or Potential Termination Event that may occur as a result of the
merger of Sulphur Springs Cultured Specialties, LLC and Morningstar Foods, LLC
under:

  (i)   Section 4.1(c) of the Receivables Sale Agreement solely as a result of
the failure of any Originator to preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted in connection with the

3



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

      merger of Sulphur Springs Cultured Specialties, LLC and Morningstar Foods,
LLC;     (ii)   Section 4.2(a) of the Receivables Sale Agreement solely as a
result of the failure of any Originator to give Dairy Group Receivables, L.P. at
least 30 days’ prior written notice of a change in name, identity,
organizational structure or jurisdiction of location in connection with the
merger of Sulphur Springs Cultured Specialties, LLC and Morningstar Foods, LLC;
and     (iii)   Section 4.2(d) of the Receivables Sale Agreement solely as a
result of the action of Sulphur Springs Cultured Specialties, LLC to sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable of Sulphur Springs Cultured Specialties, LLC or any
Related Security or Collections, or upon or with respect to the Writing or
Contract under which any Receivable of Sulphur Springs Cultured Specialties, LLC
arises, or any Lock-Box or Collection Account, or assign any right to receive
income with respect thereto (other than, in each case, the creation of the
interests therein in favor of Buyer provided for herein), to Morningstar Foods,
LLC in connection with the merger of Sulphur Springs Cultured Specialties, LLC
and Morningstar Foods, LLC.

               (b) Any Termination Event under Section 5.1(e) of the Receivables
Sale Agreement or Potential Termination Event that may occur as a result of any
Change of Control as a result of the merger of Sulphur Springs Cultured
Specialties, LLC and Morningstar Foods, LLC.
     Section 5. Conditions to Effectiveness of Section 1. This Amendment shall
be effective as of the date hereof, upon the satisfaction of the conditions
precedent that:
               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.
               (b) Assignment Agreements. The Agent shall have received an
executed copy of each Assignment Agreement, and Wachovia and the Wachovia
Company shall have received all amounts owing to it by the Sellers under the
Assignment Agreements.
               (c) Fees. Rabobank shall have received a fully earned,
non-refundable fee equal to the amount agreed upon between Rabobank and the
Sellers.
     Section 6. Waiver Conditions. The “Waiver Conditions” are that:
               (a) This Amendment shall become effective; and

4



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
               (b) Consummation of Merger. The merger between Sulphur Springs
Cultured Specialties, LLC and Morningstar Foods, LLC shall have occurred on or
prior to June 30, 2008, or such later date as agreed by the parties.
          Section 7. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions or the Agent may now have or may have in the future under
or in connection with the Receivables Purchase Agreement or any other instrument
or agreement referred to therein. Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Receivables Purchase
Agreement” or to the “Purchase Agreement” or to the Receivables Purchase
Agreement shall mean the Receivables Purchase Agreement, as amended and modified
hereby. This Amendment shall be construed in connection with and as part of the
Receivables Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Receivables Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, waived or modified, are hereby ratified and confirmed and shall
remain in full force and effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Receivables Purchase Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
               (c) Costs, Fees and Expenses. Each Seller agrees to reimburse the
Agent and the Purchasers upon demand for all costs, fees and expenses (including
the reasonable fees and expenses of counsels to the Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment which
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

5



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.

                  DAIRY GROUP RECEIVABLES, L.P.,
as a Seller and as Buyer    
 
           
 
  By:   Dairy Group Receivables GP, LLC,    
 
  Its:   General Partner    
 
                DAIRY GROUP II RECEIVABLES II, L.P.,
as a Seller    
 
           
 
  By:   Dairy Group Receivables GP II, LLC.    
 
  Its:   General Partner    
 
                WHITEWAVE RECEIVABLES, L.P.,
as a Seller    
 
           
 
  By:   WhiteWave Receivables GP, LLC,    
 
  Its:   General Partner    
 
           
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   President and Treasurer    

S-1



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

                  JS SILOED TRUST, as a Company    
 
           
 
  By:   JPMorgan Chase Bank, N.A.,    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:
Name:   /s/ David Whiting
 
David Whiting    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Financial Institution and as
Agent    
 
           
 
  By:   /s/ David Whiting    
 
           
 
  Name:   David Whiting    
 
  Title:   Vice President    

S-2



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

                  ATLANTIC ASSET SECURITIZATION LLC
(formerly Atlantic Asset Securitization Corp.), as a Company    
 
           
 
  By:   Calyon New York Branch (successor to Credit Lyonnais New York Branch)  
 
 
  Its:   Attorney-In-Fact    
 
           
 
  By:
Name:   /s/ Sam Pilcer
 
Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Kostantina Kourmpetis
 
Kostantina Kourmpetis    
 
  Title:   Managing Director    
 
                CALYON NEW YORK BRANCH (successor to Credit Lyonnais New York
Branch),
as a Financial Institution    
 
           
 
  By:
Name:   /s/ Sam Pilcer
 
Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Kostantina Kourmpetis
 
Kostantina Kourmpetis    
 
  Title:   Managing Director    

S-3



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

                  NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company    
 
           
 
  By:
Name:   /s/ David V. DeAngelis
 
David V. DeAngelis    
 
  Title:   Vice President    
 
                COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A. “Rabobank
International”, New York Branch,
as a Financial Institution    
 
           
 
  By:
Name:   /s/ Christopher Lew
 
Christopher Lew    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Brett Delfino
 
Brett Delfino    
 
  Title:   Executive Director    

S-4



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

                  VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Company    
 
           
 
  By:   Wachovia Capital Markets, LLC    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:
Name:   /s/ Douglas R. Wilson, Sr.
 
Douglas R. Wilson, Sr.    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Financial Institution    
 
           
 
  By:
Name:   /s/ Michael J. Landry
 
Michael J. Landry    
 
  Title:   Vice President    



S-5



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement

                  DEAN FOODS COMPANY,
as Provider    
 
           
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

31 LOGISTICS, LLC, as a Servicer
ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer
BARBER ICE CREAM, LLC, as a Servicer
BARBER MILK, LLC, as a Servicer
BERKELEY FARMS, LLC, as a Servicer
BROUGHTON FOODS, LLC, as a Servicer
COUNTRY DELITE FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer
CREAMLAND DAIRIES, LLC, as a Servicer
DAIRY FRESH, LLC, as a Servicer
DEAN DAIRY PRODUCTS COMPANY, LLC, as a Servicer
DEAN EAST II, LLC, as a Servicer
DEAN EAST, LLC, as a Servicer
DEAN FOODS COMPANY OF CALIFORNIA, LLC, as a Servicer
DEAN FOODS COMPANY OF INDIANA, LLC, as a Servicer
DEAN FOODS NORTH CENTRAL, LLC, as a Servicer
DEAN ILLINOIS DAIRIES, LLC, as a Servicer
DEAN MILK COMPANY, LLC, as a Servicer
DEAN SOCAL, LLC, as a Servicer
DEAN WEST II, LLC, as a Servicer
DEAN WEST, LLC, as a Servicer
FAIRMONT DAIRY, LLC, as a Servicer
FRIENDSHIP DAIRIES, LLC, as a Servicer
GANDY’S DAIRIES, LLC, as a Servicer
GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC), as a Servicer
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Servicer
KOHLER MIX SPECIALTIES, LLC, as a Servicer

             
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

S-6



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
LAND-O-SUN DAIRIES, LLC, as a Servicer
LIBERTY DAIRY COMPANY, as a Servicer
LOUIS TRAUTH DAIRY, LLC, as a Servicer
MAYFIELD DAIRY FARMS, LLC, as a Servicer
MCARTHUR DAIRY, LLC, as a Servicer
MEADOW BROOK DAIRY COMPANY, as a Servicer
MIDWEST ICE CREAM COMPANY, LLC, as a Servicer
MODEL DAIRY, LLC, as a Servicer
MORNINGSTAR FOODS, LLC, as a Servicer
NEW ENGLAND DAIRIES, LLC, as a Servicer
PET O’FALLON, LLC, as a Servicer
PURITY DAIRIES, LLC, as a Servicer
REITER DAIRY, LLC, as a Servicer
ROBINSON DAIRY, LLC, as a Servicer
SCHENKEL’S ALL-STAR DAIRY, LLC, as a Servicer
SHENANDOAH’S PRIDE, LLC, as a Servicer
SOUTHERN FOODS GROUP, LLC, as a Servicer
SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, as a Servicer
SWISS II, LLC, as a Servicer
SWISS PREMIUM DAIRY, LLC, as a Servicer
T.G. LEE FOODS, LLC, as a Servicer
TERRACE DAIRY, LLC, as a Servicer
TUSCAN/LEHIGH DAIRIES, INC., as a Servicer
VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, LLC, as a
Servicer
WHITEWAVE FOODS COMPANY, as a Servicer

             
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

S-7



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
BROUGHTON FOODS, LLC, as a Originator
COUNTRY DELITE FARMS, LLC, as a Originator
COUNTRY FRESH, LLC, as a Originator
DAIRY FRESH, LLC, as a Originator
DEAN WEST, LLC, as a Originator
GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC), as a Originator
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Originator
KOHLER MIX SPECIALTIES, LLC, as a Originator
LAND-O-SUN DAIRIES, LLC, as a Originator
LOUIS TRAUTH DAIRY, LLC, as a Originator
MODEL DAIRY, LLC, as a Originator
MORNINGSTAR FOODS, LLC, as a Originator
ROBINSON DAIRY, LLC, as a Originator
SCHENKEL’S ALL-STAR DAIRY, LLC, as a Originator
SHENANDOAH’S PRIDE, LLC, as a Originator
SOUTHERN FOODS GROUP, LLC, as a Originator
SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, as a Originator
TUSCAN/LEHIGH DAIRIES, INC., as a Originator
DEAN EAST, LLC, as a Originator
FRIENDSHIP DAIRIES, LLC, as a Originator
NEW ENGLAND DAIRIES, LLC, as a Originator
TERRACE DAIRY, LLC, as a Originator
PET O’FALLON, LLC, as a Originator

             
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

S-8



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
Annex A
SCHEDULE A
COMMITMENTS, COMPANY PURCHASE LIMITS,
PAYMENT ADDRESSES AND RELATED FINANCIAL INSTITUTIONS
Commitments and Payment Addresses of Financial Institutions

              Financial Institution   Commitment   Payment Address
JPMorgan Chase Bank, National Association (successor by merger to Bank One, NA
(Main Office Chicago))
  $ 244,800,000     JPMorgan Chase Bank, National Association Asset Backed
Finance Mail Code IL1-0594 10 S. Dearborn Chicago, Illinois 60603-0594
Fax: (312) 732-1844
 
           
Calyon New York Branch (successor to Credit Lyonnais New York Branch)
  $ 122,400,000     1301 Avenue of the Americas
17th Floor
New York, New York
10019
 
           
Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank International”,
New York Branch
  $ 244,800,000     245 Park Avenue
New York, NY 10167

A-1



--------------------------------------------------------------------------------



 



Amendment No. 5 to Fifth Amended and Restated
Receivables Purchase Agreement
SCHEDULE A (CONT’D)
Company Purchase Limits, Payment Addresses and
Related Financial Institutions of Companies

                      Company       Related     Purchase       Financial Company
  Limit   Payment Address   Institution(s)
Falcon Asset
Securitization
Company LLC
(formerly Falcon
Asset
Securitization
Corporation)
  $ 240,000,000     c/o JPMorgan Chase Bank, National Association, as Agent
Asset Backed Finance Mail Code IL1-0594 10 S. Dearborn Chicago, Illinois
60603-0594 Fax: (312) 732-1844   JPMorgan Chase Bank, National Association
(successor by merger to Bank One, NA (Main Office Chicago))
 
               
Atlantic Asset Securitization LLC (formerly Atlantic Asset Securitization Corp.)
  $ 120,000,000     c/o Calyon New York Branch 1301 Avenue of the Americas 17th
Floor New York,
New York 10019   Calyon New York Branch (successor to Credit Lyonnais New York
Branch)
 
               
Nieuw Amsterdam
Receivables
Corporation
  $ 240,000,000     c/o Global Securitization Services
445 Broadhollow Road
Suite 239
Melville, NY 11747   Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A.
“Rabobank International”, New York Branch

A-2